L. CHARLES WRIGHT, Retired Appellate Judge.
The parties were divorced from one another in 1989 after ten years of marriage. Husband’s motion for new trial on the ground of abuse of discretion in the division of property acquired during the marriage was denied. The husband filed this appeal.
The brief of the husband filed in support of his appeal consists of five pages in its entirety. The argument section is contained in slightly over one page. The majority of that “argument” is the concession that the trial court in Alabama has broad discretion in dividing marital property and when such discretion is exercised its judgment is not to be disturbed on appeal except for manifest abuse. That concession correctly states the law in such cases. Isham v. Isham, 464 So.2d 109 (Ala.Civ.App. 1985). The remainder of the “argument” presents only the one-sentence contention that the trial court failed to fully take into consideration the proper factors for division of marital property.
It is the opinion of this court that the brief of appellant fails to conform in any reasonable degree with Rule 28 of the Alabama Rules of Appellate Procedure. It is our further opinion that this is a frivolous appeal under Rule 38, A.R.A.P. Although we might have dismissed the appeal ex mero motu, we decline to do so. Bowman v. Fire Investigations & Analyses, Inc., 502 So.2d 773 (Ala.Civ.App.1987). Instead we have, without aid of appellant’s brief, read the record of the evidence and considered the extensive judgment of the trial court in light of that evidence, and we have found no manifest error therein. The judgment is therefore affirmed. The ap-pellee is awarded an attorney’s fee in the *1032amount of $500.00 for use of her attorney in responding to this appeal.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.